Citation Nr: 0813797	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-13 085	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein service connection for bilateral 
hearing loss and tinnitus was denied.  After the decision was 
entered, the case was transferred to the jurisdiction of the 
RO in Wichita, Kansas.

This matter also comes before the Board on appeal from a May 
2006 rating decision by the VARO in Wichita, Kansas, wherein 
service connection for shin splints was denied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issues of entitlement to service connection for hearing 
loss and tinnitus were previously remanded by the Board in 
decisions dated in November 2005 and September 2006.  In 
March 2004 the veteran presented testimony at a Travel Board 
hearing before an Acting Veterans Law Judge (VLJ), a 
transcript of which is of record.  Thereafter, the veteran 
submitted a claim of entitlement to service connection for 
shin splints.  The veteran's claim for shin splints was 
denied and the veteran also appealed that issue.  With regard 
to the issue of shin splints, the veteran indicated that he 
did not desire a hearing.  However, the appeal was merged 
with the hearing loss and tinnitus issues in February 2007.  

Following the September 2006 Board remand, the veteran was 
informed in a February 2008 letter from the Board that the 
Acting VLJ who conducted his hearing was no longer employed 
by the Board and was offered an opportunity to testify at 
another hearing.  38 C.F.R. §§ 20.707, 20.717.  In March 2008 
the veteran responded that he would like to appear at a 
hearing before a VLJ via video conference at the local 
regional office.  As such, this case needs to be returned to 
the RO so that a Board hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
in accordance with applicable 
procedures.  The veteran and his 
representative should be provided 
with notice as to the time and place 
to report for said hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

